The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 08/11/2021.
4.	Claims 1-20 are currently pending.
5.	Claims 6-7, 15-16, and 20 have been withdrawn.
6.	Claim 12 has been amended.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5, 8-9, 11-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 2018/0005832) in view of Ranish et al (US 2013/0026693) and Daugherty et al (US 6,344,105).
Regarding claim 1:
	Liao teaches a plasma processing apparatus (300) [fig 3A & 0036] comprising: a lower electrode (351) configured to support a wafer (100) on an upper surface of the lower electrode (see fig 3B) [fig 3B & 0047]; a focus ring (357) surrounding an edge of the lower electrode (351) and having a ring shape (ring) [fig 3B & 0050]; and an edge ring (355) disposed in a position lower than a position of the focus ring (357) [fig 3B & 0050], wherein the focus ring (357) comprises a lower region (365) and an upper region (363) disposed on the lower region (365) [fig 3B & 0051].
	Liao does not specifically disclose a first portion of the upper region and a second portion of the upper region that is closer to the lower region than the first portion.

	Liao and Ranish are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the upper region of the focus ring of Liao to comprise a first portion and a second portion, as in Ranish, to reduce temperature non-uniformity [Ranish – 0006, 0037].
	Liao modified by Ranish does not specifically teach an electrical conductivity of the first portion is smaller than an electrical conductivity of the second portion.
	Daugherty teaches an electrical conductivity of the first portion (408/508) is smaller (the conductivity of the material can be controlled through doping and the like and RF coupling can be improved by increasing the conductivity of the material used as the RF coupler 514) than an electrical conductivity of the second portion (514) [fig 5 & col 8, lines 2-21 and col 9, lines 9-31].
	Modified Liao and Daugherty are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the electrical conductivity of the second portion to be larger than an electrical conductivity of the first portion of modified Liao to increase the amount of RF energy that is coupled and providing different portions of conductivity achieves more flexibility for tailoring the amount of RF coupled energy that extends beyond the edges of wafer 506 [fig 5 & col 8, lines 2-21 and col 9, lines 9-31].
Regarding claim 2:

Regarding claim 3:
	Modified Liao does not specifically disclose the first layer and the second layer comprise a same semiconductor material, and wherein a dopant concentration of the second layer is larger than a dopant concentration of the first layer.
	Daugherty teaches a first layer (408/508) and a second layer (514) comprise a same semiconductor material (suitable materials include semiconducting materials (e.g., Silicon Carbide)), and wherein a dopant concentration of the second layer is larger than a dopant concentration of the first layer (the conductivity of the material can be controlled through doping and the like and RF coupling can be improved by increasing the conductivity of the material used as the RF coupler 514) [fig 5 & col 8, lines 2-21 and col 9, lines 9-31].
	Modified Liao and Daugherty are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the first and second layer of modified Liao to comprise a same semiconductor material because such is a material of suitable properties [Daugherty - col 8, lines 2-21 and col 9, lines 9-22]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. 

Regarding claim 4:
	Modified Liao teaches the semiconductor material comprises silicon or silicon carbide (suitable materials include semiconducting materials (e.g., Silicon Carbide)) [Daugherty - fig 5 & col 8, lines 2-21 and col 9, lines 9-22] 
Regarding claim 5:
	Modified Liao does not specifically disclose the first layer comprises a first semiconductor material and the second layer comprises a second semiconductor material different from the first semiconductor material.
	Daugherty teaches a first layer (408/508) comprises a first semiconductor material (suitable materials include semiconducting materials) and a second layer (514) comprises a second semiconductor material different from the first semiconductor material (suitable materials include semiconducting materials (e.g., Silicon Carbide)) [fig 5 & col 8, lines 2-21 and col 9, lines 9-22].
	Kang and Daugherty are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time 
Regarding claim 8:
	Modified Liao teaches an electrical conductivity of the lower region (365) is greater than (may be made of a high electron mobility material) [Liao – fig 3B & 0052] a maximum electrical conductivity of the upper region (the conductivity of the material can be controlled through doping and the like and RF coupling can be improved by increasing the conductivity of the material used as the RF coupler 514) [Daugherty - fig 5 & col 8, lines 2-21 and col 9, lines 9-31].
Finally, regarding the limitation “an electrical conductivity of the lower region is greater than a maximum electrical conductivity of the upper region“, Daugherty teaches electrical conductivity of regions is a result-effective variable (additional regions/layers offers more flexibility for tailoring the amount of RF coupled energy that extends beyond the edges of wafer and RF coupling can be improved by increasing the conductivity of the material of a region/layer) [col 8, lines 2-21 and col 9, lines 9-31]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing to discover the optimum electrical conductivity of regions through routine experimentation in order to achieve the desired RF coupled energy [col 8, lines 2-21 and col 9, lines 9-31]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 9:
	Liao teaches a boundary between the lower region (365) and the upper region (363) is located higher than an upper surface of the lower electrode (see fig 3B) [fig 3B & 0051].
Regarding claim 11:
	Liao teaches a plasma processing apparatus (300) [fig 3A & 0036] comprising: a process chamber (304) [fig 3A & 0036]; a lower electrode (351) disposed in the process chamber (304), an upper surface of the lower electrode configured to support a wafer (see fig 3B) [fig 3A-3B & 0047]; a focus ring (357) surrounding an upper edge of the lower electrode (351), and an edge ring (355) surrounding a lower edge of the lower electrode (351) and supporting the focus ring (357) [fig 3B & 0050], wherein the focus ring (357) comprises a lower region (365) and an upper region (363) disposed on the lower region (365) [fig 3B & 0051], and wherein the lower region (365) has a great electrical conductivity (may be made of a high electron mobility material) [Liao – fig 3B & 0052]
	Liao does not specifically disclose a first portion of the upper region and a second portion of the upper region that is closer to the lower region than the first portion.
	Ranish teaches a first portion (405) of the upper region (415) and a second portion (205A) of the upper region (415) that is closer to the lower region (102) than the first portion (405) [fig 4 & 0035].
	Liao and Ranish are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective 
	Liao modified by Ranish does not specifically teach an electrical conductivity of the first portion is smaller than an electrical conductivity of the second portion, and wherein the lower region has a greater electrical conductivity than a maximum electrical conductivity of the upper region. 
	Daugherty teaches an electrical conductivity of the first portion (408/508) is smaller (the conductivity of the material can be controlled through doping and the like and RF coupling can be improved by increasing the conductivity of the material used as the RF coupler 514) than an electrical conductivity of the second portion (514) [fig 5 & col 8, lines 2-21 and col 9, lines 9-31], and wherein the lower region has a greater electrical conductivity than a maximum electrical conductivity of the upper region (the conductivity of the material can be controlled through doping and the like and RF coupling can be improved by increasing the conductivity of the material used as the RF coupler 514) [Daugherty - fig 5 & col 8, lines 2-21 and col 9, lines 9-31].
	Modified Liao and Daugherty are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the electrical conductivity of the second portion to be larger than an electrical conductivity of the first portion of modified Liao to increase the amount of RF energy that is coupled and providing different portions of conductivity achieves more flexibility for tailoring the amount of RF coupled energy that extends beyond the edges of wafer 506 [fig 5 & col 8, lines 2-21 and col 9, lines 9-31].

Regarding claim 12:
	Modified Liao teaches the first portion comprises a first layer (405) stacked on the second portion (205A) and the second portion comprises a second layer (205A) stacked on the lower region (102) [Ranish - fig 4 & 0035].
Regarding claim 13:
	Modified Liao does not specifically disclose the first layer and the second layer comprise a same semiconductor material, wherein a dopant concentration of the second layer is larger than a dopant concentration of the first layer, and wherein a dopant concentration of the lower region is greater than a maximum dopant concentration of the upper region.
	Daugherty teaches a first layer (408/508) and a second layer (514) comprise a same semiconductor material (suitable materials include semiconducting materials 
	Modified Liao and Daugherty are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the first and second layer of modified Liao to comprise a same semiconductor material because such is a material of suitable properties [Daugherty - col 8, lines 2-21 and col 9, lines 9-22]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. 
Finally, it is noted that Daugherty discloses dopant concentration is a result-effective variable (the conductivity of the material can be controlled through doping and the like) [col 8, lines 2-21 and col 9, lines 9-31]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing to discover the optimum dopant concentration through routine experimentation in order to achieve the desired conductivities (an electrical conductivity of the second layer is larger than an electrical conductivity of the first layer, and an electrical conductivity of the lower region is greater 
Regarding claim 14:
	Modified Liao does not specifically disclose the first layer comprises a first semiconductor material and the second layer comprises a second semiconductor material different from the first semiconductor material.
	Daugherty teaches a first layer (408/508) comprises a first semiconductor material (suitable materials include semiconducting materials) and a second layer (514) comprises a second semiconductor material different from the first semiconductor material (suitable materials include semiconducting materials (e.g., Silicon Carbide)) [fig 5 & col 8, lines 2-21 and col 9, lines 9-22].
	Modified Liao and Daugherty are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the first and second layer of modified Liao to comprise different semiconductor materials because such are materials of suitable properties [Daugherty - col 8, lines 2-21 and col 9, lines 9-22]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. 
Regarding claim 17:
	Liao teaches a boundary between the lower region (365) and the upper region (363) is located higher than the upper surface of the lower electrode (see fig 3B) [fig 3B & 0051].
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 18:
	Liao teaches a plasma processing apparatus (300) [fig 3A & 0036] comprising: a process chamber (304) [fig 3A & 0036]; a lower electrode (351) disposed in the process chamber (304), an upper surface of the lower electrode configured to support a wafer (see fig 3B) [fig 3A-3B & 0047]; a focus ring (357) surrounding an upper edge of the lower electrode (351), the focus ring comprising a semiconductor material (silicon doped material) [fig 3B & 0050, 0052]; and an edge ring (355) disposed in a position lower than a position of the focus ring (357) [fig 3B & 0050], wherein the focus ring (357) comprises a lower region (365) and an upper region (363) disposed on the lower region (365) [fig 3B & 0051], and wherein the lower region (365) has a great electrical conductivity (may be made of a high electron mobility material) [Liao – fig 3B & 0052]
	Liao does not specifically disclose a first portion of the upper region and a second portion of the upper region that is closer to the lower region than the first portion.

	Liao and Ranish are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the upper region of the focus ring of Liao to comprise a first portion and a second portion, as in Ranish, to reduce temperature non-uniformity [Ranish – 0006, 0037].
	Liao modified by Ranish does not specifically teach an insulation ring surrounding an outer peripheral surface of the focus ring, the insulation ring comprising an insulating material; and an electrical conductivity of the first portion is smaller than an electrical conductivity of the second portion, and wherein the lower region has a greater electrical conductivity than a maximum electrical conductivity of the upper region. 
	Daugherty teaches an insulation ring (512) surrounding an outer peripheral surface of the focus ring (508/514), the insulation ring (512) comprising an insulating material (insulator or dielectric material) [fig 5 & col 7, lines 46-61]; and an electrical conductivity of the first portion (408/508) is smaller (the conductivity of the material can be controlled through doping and the like and RF coupling can be improved by increasing the conductivity of the material used as the RF coupler 514) than an electrical conductivity of the second portion (514) [fig 5 & col 8, lines 2-21 and col 9, lines 9-31], and wherein the lower region has a greater electrical conductivity than a maximum electrical conductivity of the upper region (the conductivity of the material can be controlled through doping and the like and RF coupling can be improved by 
Modified Liao and Daugherty are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the apparatus of Kang to include the insulation ring of Daugherty to prevent any open seams [Daugherty - col 7, lines 46-61]. Furthermore, it would have been obvious to one skilled in the art at the time of the invention to modify the electrical conductivity of the second portion to be larger than an electrical conductivity of the first portion of modified Liao to increase the amount of RF energy that is coupled and providing different portions of conductivity achieves more flexibility for tailoring the amount of RF coupled energy that extends beyond the edges of wafer 506 [fig 5 & col 8, lines 2-21 and col 9, lines 9-31].
Additionally, regarding the limitation “wherein the lower region has a greater electrical conductivity than a maximum electrical conductivity of the upper region“, Daugherty teaches electrical conductivity of regions is a result-effective variable (additional regions/layers offers more flexibility for tailoring the amount of RF coupled energy that extends beyond the edges of wafer and RF coupling can be improved by increasing the conductivity of the material of a region/layer) [col 8, lines 2-21 and col 9, lines 9-31]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing to discover the optimum electrical conductivity of regions through routine experimentation in order to achieve the desired RF coupled energy [col 8, lines 2-21 and col 9, lines 9-31]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding claim 19:
	Modified Liao teaches the first portion comprises a first layer (405) and the second portion comprises a second layer (205A) [Ranish - fig 4 & 0035].
	Modified Liao does not specifically disclose the first layer and the second layer comprise a same semiconductor material, and wherein a dopant concentration in the first layer is smaller than a dopant concentration in the second layer.
	Daugherty teaches a first layer (408/508) and a second layer (514) comprise a same semiconductor material (suitable materials include semiconducting materials (e.g., Silicon Carbide)), and wherein a dopant concentration in the first layer is smaller than a dopant concentration in the second layer (the conductivity of the material can be controlled through doping and the like and RF coupling can be improved by increasing the conductivity of the material used as the RF coupler 514) [fig 5 & col 8, lines 2-21 and col 9, lines 9-31].
	Modified Liao and Daugherty are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the first and second layer of modified Liao to comprise a same semiconductor material because such is a material of suitable properties [Daugherty - 
Finally, it is noted that Daugherty discloses dopant concentration is a result-effective variable (the conductivity of the material can be controlled through doping and the like) [col 8, lines 2-21 and col 9, lines 9-31]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing to discover the optimum dopant concentration through routine experimentation in order to achieve the desired conductivities (an electrical conductivity of the first layer is smaller than an electrical conductivity of the second layer). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
10.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 2018/0005832) in view of Ranish et al (US 2013/0026693) and Daugherty et al (US 6,344,105) as applied to claims 1-5, 8-9, 11-14, and 17-19 above, and further in view of Lim et al (US 2016/0343547).
The limitations of claims 1-5, 8-9, 11-14, and 17-19 have been set forth above.
Regarding claim 10:
Modified Liao teaches the upper region (363) comprises a side surface (side of 363) adjacent to the wafer (100) [Liao – fig 3B & 0051].
Modified Liao does not specifically disclose the side surface having a slope such that the side surface is not perpendicular to the upper surface of the lower electrode.
Lim teaches a side surface having a slope such that the side surface is not perpendicular to the upper surface of the lower electrode (see fig 3) [fig 3].
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].

Response to Arguments
11.	Applicant’s arguments, see Remarks, filed 08/11/2021, with respect to the rejection of claim(s) 12 and 14 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 12 and 14 under 35 USC 112(b) has been withdrawn in view of the amendments to claim 12.
12.	Applicant’s arguments, see Remarks, filed 08/11/2021, with respect to the rejection of claim(s) 1-2, 8-12, and 17 under 35 USC 102(a)(2) and claim(s) 3-5, 13-14, and 18-19 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al (US 6,554,954), Banna et al (US 2013/0107415), Suzuki et al (US 2013/0186858), Hong et al (US 2017/0301578), Kim (US 2020/0043757), and Lee (US 2020/0063269) teach a focus ring comprising layers [fig 2, 2, 10A, 2, 2, and 1, respectively]
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.